DETAILED ACTION
This communication is responsive to Application # 16/139673 with a Response After Final Action filed on 07/30/2021.  Claims 1-14 are subject to review.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The status of the claims is as follows:  	
Claims 1-14 are not amended;

Response to Arguments
Applicant’s Argument:  In the remarks, at page 7-9, the Applicant argues in substance that: 
(A) nowhere does Toy disclose or suggest that the remote device receives
password information that includes the password.

Examiner’s Response: 
The examiner respectfully disagrees.  Toy discloses, in FIG. 3A  Toy illustrates a graphic illustration that provides a password-based depiction of an example output associated with a credential interface and/or credential application. Toy explicitly states Toy (paragraph 0040 a password-based depiction of an example output associated with a credential interface and/or credential application, whereas graphic illustration 310 provides a pattern-based depiction of an example output associated with a credential interface and/or credential application.).



Examiner’s Note
Examiner and applicants representative had telephone interview during the interview Examiner and applicants representative discussed and pointed to Toy disclosure of Password. Applicant’s representative agreed to amend claims .

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED ALI/Primary Examiner, Art Unit 2468